Exhibit 10.2

Confidential – Execution Version

For Settlement Purposes Only

MUTUAL RELEASE AND SETTLEMENT AGREEMENT

This Mutual Release and Settlement Agreement (“Agreement”) is entered into
effective as of January 22, 2009 (the “Effective Date”) between Plaintiffs and
Counterdefendants Televisa, S.A. de C.V. and Grupo Televisa, S.A.B. (jointly,
“Televisa”), on the one hand, and Defendant and Counterclaimant Univision
Communications Inc. (“UCI”) and Counterclaimant Telefutura Network (jointly,
“Univision”), on the other hand. Televisa and Univision are collectively
referred to as the “Parties.”

This Agreement is made with reference to the following circumstances:

A. On May 9, 2005, Televisa, S.A. de C.V. filed its Complaint and Demand for
Jury Trial in the United States District Court, Central District Court, entitled
Televisa, S.A. de C.V. v. Univision Communications Inc., Case No. CV 05-3444 ABC
(MANx) (the “Action”). On June 16, 2005, Televisa, S.A. de C.V. filed its First
Amended Complaint and Demand for Jury Trial in the Action.

B. On August 15, 2005, UCI filed its Answer to Televisa’s First Amended
Complaint, and Univision filed its Counterclaims and Demand for Jury Trial in
the Action.

C. On January 31, 2006, Televisa filed its Answer to Univision’s Counterclaims
in the Action.

D. On March 30, 2006, Televisa filed its Second Amended and Supplemental
Complaint in the Action.

E. On May 5, 2006, UCI filed its Answer to Televisa’s Second Amended and
Supplemental Complaint, and Univision filed its First Amended Counterclaims in
the Action.

F. On June 22, 2006, Televisa filed its Answer to Univision’s First Amended
Counterclaims in the Action.

G. On July 19 2006, Televisa, S.A. de C.V. filed a Complaint for Declaratory
Relief in the Superior Court of the State of California, County of Los Angeles,
entitled Televisa, S.A. de C.V. v. Univision Communications Inc., Case No. BC
355701 (“Televisa’s Internet Claim”), which is currently stayed.



--------------------------------------------------------------------------------

H. On October 3, 2006, Univision filed its Second Amended Counterclaims in the
Action.

I. On October 27, 2006, Televisa filed its Answer to Univision’s Second Amended
Counterclaims in the Action.

J. On February 1, 2008, the Court entered an Order Regarding Dismissal Without
Prejudice of Certain Claims by Televisa and Univision, Docket No. 305, in the
Action (“First Dismissal of Claims Without Prejudice”).

K. On February 22, 2008, the Court entered an Order for Stipulation Re
Televisa’s Claim of Breach With Respect to Univision’s Agreement with RCN
Television, S.A., Docket No. 370, in the Action (“RCN Order”).

L. On April 8, 2008, the Court entered an Order Re Second Stipulation Regarding
Dismissal Without Prejudice of Certain Claims by Televisa and Univision, Docket
No. 450 (“Second Dismissal of Claims Without Prejudice”) (the “First Dismissal
of Claims Without Prejudice” and “Second Dismissal of Claims Without Prejudice”
collectively referred to herein as “Claims Dismissed Without Prejudice”).

M. On April 22, 2008, the Court bifurcated the trial on Univision’s Tenth Claim
for Relief in its Second Amended Counterclaims (as set forth in Paragraphs 112
through 117 therein) filed in this Action (the claims and positions of each
party herein referred to as the “Internet Issue”), and, on December 30, 2008,
ordered that the trial on the Internet Issue shall commence on March 3, 2009.

N. On December 22, 2008, the Parties executed the Joint Stipulation of Facts,
filed in this Action on January 2, 2009 (“Fact Stipulation”), which is attached
hereto as Exhibit “A.”

The Parties desire now to address and resolve the foregoing; accordingly, upon
execution of this Agreement and upon execution of a Third Amended and Restated
Program License Agreement between the Parties (“Third PLA”) and of an amendment
to the agreement, dated as

 

2



--------------------------------------------------------------------------------

of January 15, 2009, made by and between Grupo Televisa, S.A.B. and UCI,
regarding the Soccer Games, as defined therein (“Amended Soccer Agreement”), and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged, the Parties agree as follows:

1. Payment

1.1. Univision shall pay Televisa the sum of US$3.5 million in cash upon
execution of the Agreement.

1.2. Univision shall withdraw its “under protest” designation for every payment
listed on Exhibits G, H, J through R, and U of the Fact Stipulation, to the
extent the “under protest” designation was not already withdrawn, and shall
withdraw any “under protest” designation or any condition on any payment made to
Televisa by Univision from the beginning of time to the Effective Date.

2. Dismissals With Prejudice

2.1. Upon receipt of the payment set forth in Paragraph 1.1 above, Televisa
shall dismiss all of its claims against Univision in this Action with prejudice
(including the Claims Dismissed Without Prejudice), except for Televisa’s
Internet Claim and the Internet Issue. No dismissal with prejudice of any such
claim shall in any way operate to apply to future conduct of the Parties under
the Third PLA, the Amended Soccer Agreement, and any other agreement between the
Parties as set forth in Paragraph 6 below, or in any way affect Televisa’s
defense to Univision’s Tenth Claim for Relief in its Second Amended
Counterclaims in this action.

2.2. Univision shall dismiss all of its counterclaims against Televisa in this
Action (including but not limited to the counterclaims described in Paragraphs 9
and 21 and Exhibits I and S of the Fact Stipulation) with prejudice (including
the Claims Dismissed Without Prejudice), except for its counterclaim asserting
the Internet Issue. No dismissal with prejudice

 

3



--------------------------------------------------------------------------------

of any such claim shall in any way operate to apply to future conduct of the
Parties under the Third PLA, the Amended Soccer Agreement, and any other
agreement between the Parties as set forth in Paragraph 6 below, or in any way
affect Univision’s defense to Televisa’s Internet Claim.

3. Releases

The Parties release each other as follows:

3.1. Televisa Release. Televisa unconditionally and irrevocably fully, finally
and forever waives, release, remise, acquit and discharge Univision and each of
its directors, managing agents, agents, representatives, attorneys, heirs,
assignors and assignees, bankers, accountants and all persons and entities
acting or claiming by, through, under, or in concert with it or any of them,
from and against all claims, interests, demands, debts, obligations, damages,
liabilities, breaches of duty, costs, expenses, causes of action, lawsuits,
administrative claims, judgments or injunctions, all of any nature whatsoever,
from the beginning of time to the Effective Date, whether known or unknown, in
law or in equity, contractual or tortious or statutory, suspected or
unsuspected, and whether arising out of any act, breach of duty, omission or
occurrence on the part of or attributable to any of them, of any kind
whatsoever, which were asserted in this Action or arising out of the Second
Amended and Restated Program License Agreement, dated December 19, 2001 (“2001
PLA”) (“Televisa Release”), except as set forth in Paragraph 8 below. The
Televisa Release does not include Televisa’s Internet Claim, Televisa’s defenses
to the Internet Issue, the Internet Issue, and the rights, obligations, and any
claims under this Agreement, the Third PLA, the Amended Soccer Agreement, and
any other agreement between the Parties as set forth in Paragraph 6 below.

 

4



--------------------------------------------------------------------------------

3.2. Univision Release. Univision unconditionally and irrevocably fully, finally
and forever waives, release, remise, acquit and discharge Televisa and each of
its directors, managing agents, agents, representatives, insurers, attorneys,
heirs, assignors and assignees, bankers, accountants and all persons and
entities acting or claiming by, through, under, or in concert with it or any of
them, from and against all claims, interests, demands, debts, obligations,
damages, liabilities, breaches of duty, costs, expenses, causes of action,
lawsuits, administrative claims, judgments or injunctions, all of any nature
whatsoever, from the beginning of time to the Effective Date, whether known or
unknown, in law or in equity, contractual or tortious or statutory, suspected or
unsuspected, and whether arising out of any act, breach of duty, omission or
occurrence on the part of or attributable to any of them, of any kind
whatsoever, which were asserted in this Action or arising out of the 2001 PLA
(“Univision Release”), except as set forth in Paragraph 8 below. The Univision
Release does not include Televisa’s Internet Claim, the Internet Issue, and the
rights, obligations, and any claims under this Agreement, the Third PLA, the
Amended Soccer Agreement, and any other agreement between the Parties as set
forth in Paragraph 6 below.

4. Section 1542 Waiver

It is the intention of the Parties in entering into this Agreement that this
Agreement shall be effective according to its terms and that the Televisa
Release and the Univision Release shall each be unconditionally and irrevocably
effective as a waiver, release and discharge of, and bar to, all claims of any
nature whatsoever encompassed within their respective scope. In furtherance of
this intention, the Parties acknowledge and agree that they have been advised of
the existence of Civil Code section 1542 which provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

5



--------------------------------------------------------------------------------

The parties knowingly, voluntarily, irrevocably, unconditionally, fully and
forever, waive and release the provisions of Section 1542, as well as any other
statute, law, or rule of similar effect, and acknowledges and agrees that this
waiver is an essential and material term of this Agreement, without which the
Parties would not have agreed to this Agreement, the Televisa Release and the
Univision Release.

5. Known and Unknown Circumstances

The Parties acknowledge that they may hereafter discover facts, contracts,
matters, events, circumstances or omissions different from, in addition to, or
unknown or unsuspected, to those which they now know or believe to be true at
the time they entered into this Agreement, or the Televisa Release, or the
Univision Release, and which if known by them at the time might have materially
affected their decision to enter into this Agreement, the Televisa Release, and
the Univision Release. The Parties acknowledge and agree that by reason of this
Agreement, the Televisa Release and the Univision Release, they are assuming the
risk of such unknown contracts, facts, matters, events, circumstances or
omissions and unknown and unsuspected claims based thereon. The Parties further
acknowledge and agree that this Agreement, the Televisa Release and the
Univision Release shall nonetheless be and remain fully effective, each
according to its terms, regardless of what the Parties know or suspect or do not
know or suspect to exist in or against their favor at the time of executing this
Agreement.

6. Other Agreements

The Dismissals, Televisa Release, and Univision Release of this Agreement are
not intended to and do not affect the continued existence or terms of, or the
rights and obligations of the parties under, any agreements between the Parties
(or their respective affiliates) other than the 2001 PLA, including but not
limited to this Agreement, the Third PLA, the Amended Soccer Agreement, the
Amended and Restated International Program Rights Agreement, dated

 

6



--------------------------------------------------------------------------------

December 19, 2001, by and between UCI, Grupo Televisa, S.A., and Venevision
International, Inc.; the Limited Liability Company Agreement of Spanish
Subscription Television LLC, dated as of April 28, 2003, between UCI and
Televisa Pay-TV Venture, Inc., as amended; the Channel License Agreement, dated
as of April 28, 2003, by and between Visat, S.A. de C.V. and Spanish
Subscription Television LLC; and the Participation Agreement, dated as of
October 2, 1996, by and among UCI, A. Jerrold Perenchio, Grupo Televisa, S.A.,
Gustavo A. Cisneros, Ricardo J. Cisneros, and Corporacion Venezolana de
Television (to the extent still in effect).

7. Pending Internet Dispute

Contemporaneous herewith, the parties have entered into the Third PLA. That
Agreement contains provisions pertaining to the rights of the parties with
respect to the Internet Issue that are intended to maintain the parties’
respective positions as they existed under the 2001 PLA. Nevertheless, for the
avoidance of doubt, in trying the Internet Issue, the parties agree that,
notwithstanding their having entered into the Third PLA, determination of the
Internet Issue shall continue to be controlled by the provisions of the 2001 PLA
as they existed prior to execution of the Third PLA and accordingly the Third
PLA shall be inadmissible in the trial of the Internet Issue and with respect to
Televisa’s Internet Claim.

8. Pending Movie Dispute

The Parties acknowledge that they have had a dispute as to Univision’s rights
under the 2001 PLA to movies co-produced by Televisa or produced by third
parties to which Televisa obtained rights in the Territory prior to the date
hereof and continues to have such rights (Univision’s Second Amended
Counterclaims, Counts I & II as applicable). Consistent with Paragraph 2 herein,
which in any event controls, Univision will dismiss this claim, including any
demand for damages, but has stated that it intends to seek a declaration that
such co-produced and third-party produced movies are Programs within the meaning
of the 2001 PLA. Televisa disputes Univision’s position. The parties have agreed
that Univision’s demand for such a declaration may only be submitted for
determination pursuant to the provisions set forth in Paragraph 12 herein. The
parties further agree that Univision will not suffer (nor will it seek

 

7



--------------------------------------------------------------------------------

recompense for) any damages related to Televisa’s failure to license to
Univision such movies prior to a final determination as to Univision’s rights
with respect to such movies. Nothing in this paragraph shall affect or in any
way limit the right and ability of the parties to seek a declaration as to any
other issue that may arise as to their rights and obligations under the Third
PLA, the Amended Soccer Agreement, and any other agreement between the Parties
as set forth in Paragraph 6 above.

9. Attorneys Fees and Costs

Each Party shall bear its own attorneys fees and costs in the Action.

10. No Conflicting Interest

Each of the Parties unconditionally and irrevocably represents, warrants and
covenants that: (a) it owns and controls the claims released by this Agreement,
none of the claims released by this Agreement have been assigned to any other
person or entity, and no other person or entity has any interest in the claims
released by this Agreement; and (b) should any other person or entity assert any
interest with respect to any of the claims released by this Agreement, the
Parties, as applicable, shall defend, indemnify and hold harmless the other
Party against such claim for all costs of defense, litigation, settlement and
judgment, including but not limited to attorney’s fees, expert’s fees,
consultant’s fees, statutory costs, other costs, interest, settlement amounts,
judgment amounts, bond amounts, appellate proceedings and all other like or
related costs.

11. Integrated and Complete Agreement

Each of the Parties unconditionally and irrevocably represents, warrants and
covenants that: (a) in entering into and agreeing to be bound by this Agreement,
it does not rely upon nor has it relied upon any assurance, representation,
warranty, negotiation, understanding, promise, agreement, statement or other
conduct not expressly set forth in writing in this Agreement by or attributable
to any of the Parties, including but not limited to, regarding the subject
matter or effect of this Agreement; (b) this Agreement sets forth the entirety
of the Parties’ agreement regarding the subject matter and effect of this
Agreement; (c) this Agreement supersedes and

 

8



--------------------------------------------------------------------------------

replaces all prior assurances, representations, warranties, negotiations,
understandings, promises, agreements, statements and other conduct regarding the
subject matter and effect of this Agreement; and (d) except as expressly set
forth in writing in this Agreement, there are no assurances, representations,
warranties, understandings, promises, agreements, statements or other conduct
regarding the subject matter and effect of this Agreement.

12. Governing Law, Jurisdiction, Venue and Enforcement

This Agreement is made and entered into in the State of California and shall in
all respects be interpreted, enforced and governed pursuant to and under the
substantive laws of the State of California without reference to the principles
of conflicts of law. Televisa and Univision agree that any claims related to or
arising under this agreement may only be submitted for determination pursuant to
California Code of Civil Procedure § 638 by a private judge to be selected
pursuant to the JAMS Comprehensive Arbitration Rules and Procedures (“JAMS
Rules”) and the parties agree to cooperate together to obtain expedited
resolution of such proceeding and hereby waive any right of appeal of the
determination by such private judge.

13. Benefited and Encompassed Persons and Entities

This Agreement shall inure to the benefit and burden of each of the Parties and
each and all of their respective heirs, administrators, representatives,
executors, successors, affiliates, predecessors in interest, successors in
interest, assignees, lawyers, accountants, members, partners, directors,
shareholders, employees, officers, investigators, spouses, estate planning
vehicles, trusts and any and all other persons and entities now, heretofore or
hereafter having any involvement or interest whatsoever with respect to the
subject matter of this Agreement and/or who has acted in any manner on behalf or
attributable to any of the Parties.

 

9



--------------------------------------------------------------------------------

14. Independent Counsel Advice and Authority

Each of the Parties unconditionally and irrevocably represents, warrants and
covenants that: (a) it has fully consulted with independent counsel of its
choosing with respect to the meaning, impact and scope of each of the provisions
of this Agreement and the benefits and consequences of entering into and being
bound by this Agreement; (b) it has read, understands, accepts and agrees to
each of the provisions of this Agreement; (c) it voluntarily and without duress
of any kind enters into this Agreement; (d) it has the capacity and authority to
enter into and be bound by this Agreement; (e) by entering into and being bound
by this Agreement, it is not in breach or contravention of any other agreement
or duty with, to or of any other person or entity; and (f) that each person
signing this Agreement in a representative capacity is duly authorized to do so.

15. No Amendment or Waiver Except In Writing

No supplement, modification or amendment of this Agreement shall be effective or
binding unless executed in writing by the Parties. No waiver of any of the
provisions of this Agreement shall be deemed to constitute a waiver of any other
provision, whether or not similar, nor shall any one waiver constitute a
continuing waiver. No waiver shall be effective or binding unless executed in
writing by the party making and burdened by such waiver.

16. Counterparts and Signatures

This Agreement may be executed in one or more duplicate original counterparts,
each of which shall be deemed an original, but all of which shall together
constitute but one and the same instrument. Signatures delivered by email or
telecopy shall have the same effect as the manual original signatures.

17. Interpretation

The wording of this Agreement is the result of the joint effort and agreement of
the Parties, shall be construed as a whole according to its fair meaning, and
shall not be construed for or against any one of the Parties. As used in this
Agreement, the terms “and” and “or” shall be deemed to include the term “and/or”
and the singular or plural number shall be deemed to

 

10



--------------------------------------------------------------------------------

include the other whenever the context so indicates or requires, and masculine,
feminine and neuter shall be deemed interchangeable and inclusive. The headings
of the paragraphs of this Agreement are for purposes of convenience only, and
shall not affect or govern the interpretation of the provisions of this
Agreement. Should any of the provisions of this Agreement be declared or be
determined to be illegal or invalid, the validity of the remaining parts, terms
or provisions shall not be affected thereby and said illegal or invalid part,
term or provision shall be deemed not to be a part of this Agreement; provided,
however, that (i) the result does not materially alter the overall scope and
effect of this Agreement, and (ii) the result does not deprive any of the
Parties of the benefit and consideration to it/him under this Agreement.

18. No Admissions or Ratifications

This Agreement effects the settlement of claims which are denied and contested,
and nothing contained in this Agreement shall be construed as an admission by
any of the Parties of any liability of any kind to the other, all of which are
denied, nor as an admission or ratification by any of the Parties that any past
conduct or activities by the other Party that were the subject of the Action or
of this Agreement were appropriate, proper, or acceptable.

19. Authority

Each of the Parties unconditionally and irrevocably represents, warrants and
covenants that it has the authority and power to enter into and be bound by this
Agreement and that the person signing on its behalf is authorized to do so.

20. Further Assurances

The Parties represent and warrant that they will take all steps reasonably
necessary to effectuate, enforce and evidence the provisions of this Agreement.

21. Notice

Any Notice or other communication required or permitted to be given under this
Agreement shall be writing and shall be effective (i) when personally delivered
during normal business hours to the addressee at the address designated for such
delivery, (ii) on the date of

 

11



--------------------------------------------------------------------------------

receipt specified in any return receipt if it shall have been deposited in the
mails, certified or registered with return receipt requested and posted thereon
fully prepaid, (iii) on the second Business Day after dispatch by Federal
Express, DHL, or other recognized international courier service, addressed to
the addressee at such address, upon confirmation of delivery, or (iv) on the
next Business Day after it shall have been given by facsimile or email
transmission with electronic answer back confirmation, whichever of the
foregoing shall first occur. Except as hereafter may be noticed otherwise by any
of the Parties or their counsel, the addresses for any such notice or other
communication shall be the addresses as set forth below:

 

  (a) Televisa:

Grupo Televisa, S.A.B.

Attn.: Alfonso de Angoitia Joaquin Balcarcel

Avenida Vasco de Quiroga Num. 2000

Edificio A Piso 4

Colonia Zedec Santa Fe

01210 Mexico, D.F.

With a copy to:

Bingham McCutchen, LLP

Attn.: Marshall B. Grossman, Esq.

1620 26th Street, 4th Floor

Santa Monica, CA 90404

Wachtell Lipton Rosen & Katz

Attn: Herbert M. Wachtell, Esq.

51 W. 52nd Street

New York, NY 10019

 

12



--------------------------------------------------------------------------------

  (b) Univision:

5999 Center Drive

Los Angeles, California 90045

Attn: Phyllis Verdugo

Tel: (310) 348-3677

With a copy to:

Keker & Van Nest LLP

Attn: John W. Keker, Esq.

710 Sansome Street

San Francisco, CA 94111-1704

 

13



--------------------------------------------------------------------------------

Confidential – Execution Version

For Settlement Purposes Only

The Parties accordingly expressly so agree and enter into this Agreement as of
the Effective Date.

 

Dated:   January 22, 2009     Televisa S.A. de C.V.       By:   LOGO
[g38208g39u34.jpg]       Its:           By:   LOGO [g38208g69d69.jpg]       Its:
    Dated:   January 22, 2009     Grupo Televisa, S.A.B.       By:   LOGO
[g38208g92c52.jpg]       Its:           By:   LOGO [g38208g34z73.jpg]       Its:
    Dated:   January 22, 2009     Univision Communications Inc. and Telefutura
Network       By:   LOGO [g38208g63o81.jpg]       Its:    